Citation Nr: 9912855	
Decision Date: 05/11/99    Archive Date: 05/21/99

DOCKET NO.  97-26 549A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for loss of visual acuity.


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1971 to 
October 1979.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of June 1997 from the Waco, Texas 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claim seeking entitlement to 
service connection for loss of visual acuity and a back 
disorder.  While the claim was pending, the case was 
transferred to the New Orleans, Louisiana RO.

In a December 1998 rating decision, the RO granted service 
connection for a lumbar strain, and assigned a noncompensable 
evaluation thereto.  Thus the issue regarding service 
connection for a back condition is rendered moot.  


FINDINGS OF FACT

1.  The veteran's loss of visual acuity is diagnosed as 
refractive error, a congenital disorder.

2.  A left eye abrasion inservice was acute and transitory 
and resolved without residuals.

3.  The veteran has not presented competent evidence to show 
a loss of visual acuity to be related to service.  

4.  The veteran has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim for service connection for a loss of visual acuity is 
plausible.  


CONCLUSION OF LAW

The claim of entitlement to service connection for loss of 
visual acuity is not well grounded.  38 U.S.C.A. § 5107 (a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends, in essence, that he is entitled to 
service connection for a loss of visual acuity.  He alleges 
that his eyesight was damaged by his duties operating a 
periscope during active service.

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that each claim is well grounded; that is, that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78 (1990).

In order for a claim to be well grounded, there must first be 
competent medical evidence of a current disability; second, 
there must be an incurrence or aggravation of a disease or 
injury in service shown in either competent lay or medical 
evidence; third, there must be competent medical evidence 
showing a nexus between the current disability and the in-
service incurrence or aggravation of a disease or injury.  
Caluza v. Brown 7 Vet. App. 498 (1995).

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated while 
performing active duty.  See 38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1998).

An appellant has, by statute, the duty to submit evidence 
that a claim is well grounded.  The evidence must "justify a 
belief by a fair and impartial individual" that the claim is 
plausible.  38 U.S.C.A. § 5107 (a) (West 1991).  Where such 
evidence is not submitted, the claim is not well grounded, 
and the initial burden placed on the appellant is not met.  
See Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Evidentiary 
assertions by the appellant must be accepted as true for the 
purposes of determining whether a claim is well grounded, 
except where the evidentiary assertion is inherently 
incredible or is beyond the competence of the person making 
the assertion.  See King v. Brown, 5 Vet. App. 19 (1993).  In 
this case, the assertions are beyond the competence of the 
appellant or are inherently incredible when viewed in the 
context of the total record.

The report from the veteran's October 1971 entrance 
examination revealed findings of 20/20 vision uncorrected 
bilaterally.  Repeat examinations for submarine service in 
February 1972 and September 1973 revealed uncorrected 20/20 
vision bilaterally.   A March 1974 examination revealed the 
left eye to have 25/20 vision and the right eye to have 20/20 
vision.  Further review of the service medical records 
indicates that the veteran was seen in April 1977 for an 
abrasion to the left eye after he was poked in the eye with a 
finger.  He was treated with an eye patch and ointment.  A 
follow up a few days later in April 1977, revealed his eye to 
feel fine, and the abrasion was gone.  He was also treated 
for an ingrown eyelash on his left lid in September 1977.  An 
eye examination in September 1979 noted complaints of blurred 
vision at distances and clear vision from close.  His 
uncorrected vision was 20/40 left eye and 20/30 right eye for 
distances.  The optometric history was negative for glaucoma, 
retinal detachment, blindness, crossed eye and for eye 
infections or surgery.  The diagnosis rendered was refractive 
error.  The veteran's separation examination from September 
1979 noted the same distance findings as the eye examination.

The report from a VA examination conducted in October 1998 
noted complaints of defective vision in the left eye for a 
number of years, with no history of trauma or radiation 
around the eye.  The ophthalmic examination noted the right 
eye to be 20/20 -1 uncorrected, improving to 20/20 J1 with 
glasses, and the right eye to be 20/60 -2 uncorrected, 
improving to 20/20 J1 with glasses.  No diplopia was noted 
and field of vision was normal for both eyes.  No congestion 
was noted and corneas were clear.  Anterior chamber was deep, 
iris and pupil were normal and no afferent pupillary defect 
was noted.  Applanation tension was 16 millimeters of mercury 
(mmHg) right eye and 15 mmHg left eye.  Lenses were clear and 
both eyes were normal.  The diagnosis rendered was refractive 
error.

Reserve records from 1986 through 1991 were negative for any 
findings suggestive of eye pathology.

Upon review of the evidence, the Board finds that a claim for 
service connection for loss of visual acuity is not well 
grounded.  There is no evidence of eye disease or residual of 
eye injury found on the VA examination of October 1998.  The 
only finding is refractive error.  The Board points out that 
the law concerning awards of service connection for a 
congenital or developmental defect is dispositive.  In this 
regard, 38 C.F.R. § 3.303(c) provides that a refractive error 
of the eye is not a disease or injury within the meaning of 
applicable legislation governing the awards of compensation 
benefits.  As such, regardless of the character or the 
quality of any evidence, which the veteran could submit, a 
strictly refractive error cannot be recognized as a 
disability under the terms of the VA Schedule for Rating 
Disabilities.  See Sabonis v. Brown, 6 Vet.App. 426, 430 
(1994).  As such, service connection for refractive error 
must be denied as a matter of law. 

The Board acknowledges the appellant's belief that he has an 
eye disability. However, as a layman the appellant is not 
competent to offer medical opinions and, moreover, the Board 
may not accept unsupported lay speculation with regard to 
medical issues.  See Espiritu v. Derwinski, 2 Vet.App. 482 
(1992).

Where the disorders are not currently demonstrated, the claim 
is not well grounded. See Rabideau v. Derwinski, 2 Vet.App. 
141, 143 (1992), and Fields v. Derwinski, 90-933 (U.S. Vet. 
Dec. 2, 1991).  Under these circumstances, the Board 
concludes that the veteran has not met the initial burden of 
presenting evidence of a well-grounded claim for service 
connection for loss of visual acuity, as imposed by 
38 U.S.C.A. §  5107(a).  The claim, therefore, must be 
denied.  Since the veteran has failed to present a well-
grounded claim for service connection for an eye disorder, VA 
has no duty to assist him in the development of facts 
pertaining to the claim. 

Where a claim is not well grounded it is incomplete, and VA 
is obligated under 38 U.S.C.A. § 5103(a) (West 1991) to 
advise the claimant of the evidence needed to complete his or 
her application.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  In this case, the RO informed the appellant of the 
necessary evidence in the claims form he completed, in its 
notice of rating decision and the statement of the case.  The 
discussion above informs the appellant of the types of 
evidence lacking, and which he should submit for a well 
grounded claim.  Unlike the situation in 
Robinette, the appellant has not put VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, might make the claim well grounded.

ORDER

Service connection for loss of visual acuity is denied on the 
basis that the claim is not well grounded.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 

